Campbell, J.
Plaintiff recovered in replevin against defendant certain machinery which he had seized on a writ against certain partners named Bisson, who were in possession of it under an agreement to purchase it from plaintiff. Defendant brings error, and claims that the plaintiff had-parted with the title, and- had at most a security which was-invalid against creditors for want of record.
The claim under which the Bissons held was to this effect: Plaintiff on the 4th day of November, 1880, entered into a writing wherein it is stated that plaintiff delivers to them “ all the steam machinery and wood-working machinery, and the shafting, pulleys, hangers, belts and other connections in its shop on Main street, and the machinery thereto belonging, but which are at this time loaned to F. W. Eead & Co. and D. H. Merritt. The title to said property is to' remain in said manufacturing company until fully paid for. The company has the right to resume possession of said property wherever found, at any time, for the breach of this contract. A particular description of said property is to be made at time of removal, and the same shall be marked and numbered, and a schedule of the same be attached hereto as a part of this contract.
“Said Bissons, parties of the 2d part, agree to buy of said company the machinery aforesaid where it now is, taking the same down and removing it at their own expense, and it is mutually agreed that it is to be removed to Ishpeming in the county of Marquette.” The writing then provided for the payment of the price of $3000, one-third down and the balance in August, 1881 and 1882. The Bissons agreed when they had finished their shop and set up the machinery, to insure the shop and machinery for $2000 and assign the policy as collateral for the deferred payments. The plaintiff agreed when all the terms and conditions should be performed to give a bill of sale, and guaranteed the title.
*286When the levy was made the property was not paid for. The machinery was fastened and permanently bolted down and the boiler walled up in a building owned by the Bissons and standing on leased land. The levy covered the entire property.
It is not claimed by the plaintiff in error that the property had ceased to be personalty, but he claims that title passed to the Bissons, who became the owners, leaving plaintiff in replevin only a claim by way of lien or security.
It seems to us no language could have been used which would have expressed more plainly the intention of the parties to pass no title. The instrument even goes so far as to provide for a future bill of sale. It cannot be seriously doubted that such a transaction is valid, and that owners of chattels may allow others to use them until paid for or reclaimed without thereby losing title. The case is not to be distinguished in principle from a series of decisions heretofore made in this State. See Smith v. Lozo 42 Mich. 6, and previous cases therein cited.
There was no title in the Bissons which could authorize the levy.
The judgment must be affirmed with costs.
The other Justices concurred.